Case 1:19-cv-11341-LAK Document 9-1 Filed 01/21/20 Page 1 of 3




           EXHIBIT 1
           Case 1:19-cv-11341-LAK Document 9-1 Filed 01/21/20 Page 2 of 3




                           CERTIFICATION PURSUANT TO SECURITIES LAWS


ROBERT POLLOCK
                                    ("Movant") declares, as to the claims asserted under the federal securities law, that:

           I. Movant has fully reviewed the facts of the complaint(s) filed in this action alleging violations of the

                securities laws, Movant adopts the allegations of the complaint(s), and Movant retains the firm of Kahn

                Swick and Foti, LLC, to pursue such action on a contingent fee basis.

           2. Movant did not purchase securities of Canopy Growth Corporation at the direction of counselor in

                order to participate in a private action under the federal securities laws.

           3.   Movant is willing to serve as a representative party on behalf of a class, including providing testimony

                at deposition and trial, if necessary.

           4.   During the Class Period, Movant has executed transactions in the securities of Canopy Growth

                Corporation. The transactions in the attached Schedule set forth all of the transactions of Movant in

                Canopy Growth Corporation securities during the Class Period specified in the Complaint.

           5.   In the last three years, Movant has not sought to serve as a representative party on behalf of a class in an

                action filed under the federal securities laws, except as indicated herein.

           6.   Movant will not accept payment for serving as a lead plaintiff beyond his/her/its pro rata share of any

                recovery, except such reasonable costs and expenses (including lost wages) directly relating to the

                representation of the Class as ordered or approved by the Court.


I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and

correct.


Dated:




                                                                                  Movant's Signature




                                                                                     Printed Name
             Case 1:19-cv-11341-LAK Document 9-1 Filed 01/21/20 Page 3 of 3


Canopy Growth Securities Litigation
Trade Data Provided by Robert Pollock
Class Period Begins                           9/8/2017
Class Period Ends                           11/13/2019
90‐Day Lookback Ends:                        2/11/2020 Not Yet Expired

                                                            SCHEDULE A:

                                        Account No. 1:
                                         TRADE DATE:     TRANSACTION: QUANTITY:    PRICE:
                                          1/28/2019         BOUGHT       10,000 $     50.70
                                           4/8/2019          SOLD        (2,000) $    42.70
                                           7/5/2019          SOLD        (8,000) $    40.30

                                        Account No. 2:
                                         TRADE DATE:     TRANSACTION: QUANTITY:  PRICE:
                                          1/23/2019         BOUGHT       6,000 $    43.10
                                          1/28/2019         BOUGHT       2,000 $    50.40
